NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


CHARLES JENKINS, DOC #248761,              )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2805
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate-Ley, Judge.




PER CURIAM.


             Affirmed.



NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.